DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the request for continued examination filed on September 15, 2022. 
Claims 15-25 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. JP2019-106910, filed on June 7, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20210268656 (Marten) in view of US-20170165841 (Kamoi).
Regarding Claim 15 (and similarly claims 18 and 22), Marten discloses:
a display; and (“…display devices.” [0026]) a processor (The control system, together with the converter, are parameterizable and connected to a computer...” [0026]) that is configured to:
A processor is inherently comprised within a computer system.
cause the display to display a three-dimensional model of the robot and a three- dimensional model of a load connected to a robot arm of the robot; (“The control system, together with the converter, are parameterizable and connected to a computer, which includes a graphical user interface that has input devices and display devices.” [0026]-[0030])
define a first solid having three radii extending in directions of three axes that are orthogonal to one another; (“The inputting of parameters is then allowed, e.g., the inputting of the translational and/or rotational offset of partial members 21, 22 with respect to the reference coordinate system of the overall member, that is, e.g., second member 2, that includes partial members 21, 22. In this context, the inputted values are represented graphically, e.g., with the aid of arrows or connecting lines.” [0032])
See FIG. 3, partial member 21 being the first solid. The translational and/or rotational offset of partial members 21, 22 with respect to the reference coordinate system being the three radii extending in directions of three axes that are orthogonal to one another.
define a second solid in which a ratio of the three radii is varied depending on a ratio of values of inertia around the three axes at a centroid of the load; and (“In addition, to represent the inertia tensor of specific partial member 21, 22 graphically, the principal axes of inertia of partial members 21, 22 are also illustrated, e.g., in each instance, in direction and magnitude, using arrows. The length of the specific arrow represents the magnitude of the respective, principal moment of inertia.” [0034])
Also in FIG. 3, the principal axes of inertia of partial member 22 are also displayed in each instance, in direction and magnitude, using arrows. The length of the arrow representing the magnitude of the respective principal moment of inertia.
cause the display to display a three-dimensional graphic that represents the defined second solid. (“With the aid of the graphical display, a check of the plausibility of the determined quantities is made possible in a simple manner.” [0037])
Marten does not explicitly disclose an off-line programming apparatus that creates a motion program of a robot, a robot controller that includes a display and that is operated by a user to teach motion to the robot, an augmented reality system that provides augmented reality including a real robot to a user and a processor configured to cause the display to display augmented reality including the real robot and a load connected to the robot arm of the real robot. However, Kamoi explicitly discloses:
An off-line programming apparatus that creates a motion program of a robot comprising: (“During this process, a sequence of actions necessary to accomplish a desired task is taught to the robot 11 from the teach operation panel 14 via the robot control apparatus 12.” [0030])
A robot controller that controls a robot, comprising: (FIG. 1, robot control apparatus 12)
a teach pendant that includes a display and that is operated by a user to teach motion to the robot; and (“When performing a robot teaching task, the operator operates the robot 11 from the teach operation panel 14 while viewing the display produced through the augmented reality-capable display 13. During this process, a sequence of actions necessary to accomplish a desired task is taught to the robot 11 from the teach operation panel 14 via the robot control apparatus 12.” [0030])
An augmented reality system that provides augmented reality including a real robot to a user, comprising: (FIG. 5, “When performing a robot teaching task, the operator wears the augmented reality-capable display 13, as shown in FIG. 5, and visually recognizes the robot 11 installed at a given place.” [0067])
a processor that is configured to cause the display to display augmented reality including the real robot and a load connected to a robot arm of the real robot; (“According to the second embodiment described above, even when the robot peripheral equipment, such as a belt conveyor, is not actually arranged in the vicinity of the robot 11, the robot teaching task can be performed using the augmented reality-capable display 13 by assuming that the robot peripheral equipment is present.” [0077])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Marten to include the teachings of Kamoi in order to teach a robot a motion plan that assumes various characteristics are present, even when they are not; as taught by Kamoi [0079].
Regarding Claim 16 (and similarly claims 19 and 22), Marten discloses:
wherein the processor is further configured to cause the display to display the three-dimensional graphic so that a center position of the three-dimensional graphic coincides with a position corresponding to the centroid of the load in the three-dimensional model of the load. (FIG. 4, [0033]-[0036])
Marten discloses positioning shapes that represent the mass/inertial characteristics of partial members in the robot system at the center of where that force would act, ‘Furthermore, the mass of each partial member 21, 22 is represented by the size of a sphere, whose center is positioned at the center of mass of respective partial member 21, 22.’ [0033]. It would have been obvious to one of ordinary skill in the art at the time of filling to have displayed the graphic so that the center of the graphic coincides with the position that is the center of the load it represents, as a matter of design choice. There is no technical difference between using this method to display a graphic for a member of the robot and displaying a graphic for the load carried by the robot.
Regarding Claim 17 (and similarly claims 20 and 23), Marten discloses:
wherein the processor is configured to define the first solid by setting the three radii based on a mass of the load. (FIG. 4, “In addition, as illustrated in FIG. 4, the center of mass of each partial member 21, 22 is displayed graphically, e.g., by a line from the reference point to the center of mass. Furthermore, the mass of each partial member 21, 22 is represented by the size of a sphere, whose center is positioned at the center of mass of respective partial member 21, 22. In this context, the radius of the specific sphere is proportional to the respective mass.” [0033])
Regarding Claim 24, Marten does not explicitly disclose that the display shows an image of the real robot acquired by a camera. However, Kamoi discloses:
wherein the display displays an image of the real robot acquired by a camera. (FIG. 1, “More specifically, as shown in FIG. 1, the augmented reality-capable display 13 comprises a camera 18 for shooting a real space containing the robot 11, a display unit 19 for displaying an image of the real space containing the robot 11, in real time as the image is taken by the camera 18, and a computer 20.” [0032])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Marten to include the teachings of Kamoi in order to use augmented reality to teach a robot a motion plan that assumes various characteristics are present, even when they are not; as taught by Kamoi [0079].

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20210268656 (Marten) in view of US-20170165841 (Kamoi) as applied to independent claim 21, and further in view of US-20190202055 (Wang).
Regarding Claim 25, the combination of Marten and Kamoi does not explicitly disclose that the display is transparent and allows light to pass through the display and the user views the real robot through the transparent display. However, Wang discloses:
wherein the display is a transparent display that allows light to pass through the transparent display, and the user views the real robot through the transparent display. (“Mixed reality display 110 includes a screen 111 viewable by a user. Screen 111 is transparently structured to allow a user to view a real-world scene, which includes a plurality of physical objects. For example, screen 111 may be partially comprised of glass or clear plastic. Screen 111 is structured to superimpose a virtual scene on the user's view of the real-world scene.” [0010])
Wang discloses another type of an augmented reality system that uses a transparent display to show the user an augmented scene with real-world and virtual objects displayed at the same time. It would have been obvious to one of ordinary skill in the art at the time of filling to have replaced the display of Kamoi with the display of Wang as a matter of design choice. Either display produces the similar effect of displaying an augmented scene with a real-world scene to the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664